



Exhibit 10.20


NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is
entered into as of May 9, 2016, by and among Global Eagle Entertainment Inc., a
Delaware corporation (“Buyer”), and EMC Intermediate LLC, a Delaware limited
liability company (the “Company”), on the one hand, and Abel Avellan (the
“Restricted Party”), on the other hand. Buyer, the Company and the Restricted
Party are referred to collectively herein as the “Parties” and individually as a
“Party.”
A.    Pursuant to the terms and conditions set forth in that certain Interest
Purchase Agreement, dated May 9, 2016 (the “Purchase Agreement”), by and between
Buyer and EMC Acquisition Holdings, LLC, a Delaware limited liability company
(“Seller”), Buyer is purchasing from Seller all of the equity interests in the
Company, and in consideration therewith, Buyer is paying to Seller the purchase
price described in the Purchase Agreement on the terms and subject to the
conditions set forth therein.
B.    As a condition to the obligation of Buyer to consummate the transactions
to be performed by Buyer in connection with the closing of the transactions
contemplated by the Purchase Agreement, Buyer requires the Restricted Party to
enter into this Agreement, and in order to induce Buyer to consummate the
transactions to be performed by Buyer in connection with the closing of the
transactions contemplated by the Purchase Agreement, the Restricted Party has
agreed to the covenants set forth in this Agreement.
C.    The Restricted Party’s entry into this Agreement is an essential part of
the transactions contemplated by the Purchase Agreement, and this Agreement is
necessary for the protection of Buyer’s acquisition of the Business. The
Restricted Party (i) is an equity owner, directly or indirectly, of the Company
and an executive employee of the Company, (ii) will derive, directly or
indirectly, substantial benefits as a result of the consummation of the
transactions contemplated by the Purchase Agreement, and (iii) has confidential
and proprietary information relating to the Business and (iv) is integral to the
operation of the Business to be acquired by Buyer pursuant to the Purchase
Agreement.
D.    Each capitalized term used and not otherwise defined herein shall have the
meaning assigned to such term in the Purchase Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and for other good and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:
(a)    "Affiliates" means, with respect to the Person to which it refers, a
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common




--------------------------------------------------------------------------------





control with, such Person. For purposes of this definition, the term "control"
of a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies, whether through the
ownership of voting securities, by contract or otherwise.
(b)     “Affiliated Companies” means, collectively, the Company, Buyer and all
of their respective direct and indirect Affiliates and Subsidiaries, including
any successors in interest to any such Affiliates and Subsidiaries.
(c)    “Business” means the business of (i) providing internet connectivity to
ships, cruise lines, yachts and related maritime users, (ii) providing internet
connectivity to communications users and (iii) providing any other products or
services that the Company or any of its Subsidiaries provide at any time during
the twelve (12) months prior to the Effective Date.
(d)    “Restricted Activities” means the Business and any business that competes
with the Business.
(e)    “Restricted Area” means any geographic area in which any of the
Affiliated Companies actively conducts the Business as of the Effective Date.
(f)    “Restricted Party Group” means, collectively, the Restricted Party and
its Affiliates.
(g)    “Restricted Period” means the period commencing on the Effective Date and
expiring on the third (3rd) anniversary of the Effective Date.
2.    Effective Date. This Agreement shall commence on the date hereof
immediately upon (and only upon) the Closing (the “Effective Date”). This
Agreement shall be null and void and of no effect if the Purchase Agreement is
terminated at any time prior to the Closing.
3.    Restrictive Covenants. The Restricted Party acknowledges that (i) the
Restricted Party has access to trade secrets of and confidential information
concerning the Business; (ii) the Business includes the Restricted Area; (iii)
Buyer would not have entered into the Purchase Agreement but for the agreements
and covenants contained herein; and (iv) the agreements and covenants contained
herein are essential to protect the Business, goodwill, trade secrets and
confidential information related to the Business. The Restricted Party covenants
and agrees that:
(a)    Non-Competition. During the Restricted Period, the Restricted Party, on
behalf of the Restricted Party and the other members of the Restricted Party
Group, shall not, and shall cause each of the other members of the Restricted
Party Group not to, directly or indirectly, in any manner (whether on its, his
or her own account, or as an owner, operator, manager, consultant, officer,
director, employee, investor, agent or otherwise), (i) engage in the Restricted
Activities in the Restricted Area or (ii) be employed by, invest in, have any
ownership interest in, participate in (whether as an owner, operator, manager,
consultant, officer, director, employee, investor, agent, representative or
otherwise), act as lender to, render services to (as an employee, director,
officer, member, principal, licensor, trustee, broker, agent, shareholder,
partner, equityholder or in any other capacity), operate, assist, represent,
advise or otherwise provide support to, any Person that engages in or plans to
engage in the Restricted Activity in the Restricted Area; provided, however,
that the Restricted Party shall not be deemed in violation of this
non-competition covenant by passive


2



--------------------------------------------------------------------------------





ownership in Trio Connect, LLC provided that the Restricted Party is not
involved in management or day to day operations of Trio Connect, LLC and
provided further that Trio Connect LLC is not conducting any business other than
providing triple play services to land-based individuals. Notwithstanding the
foregoing, the Restricted Party, and the other members of the Restricted Party
Group, may, directly or indirectly, (i) own, solely as an investment, securities
of any Person traded on any national securities exchange if neither the
Restricted Party nor any other member of the Restricted Party Group is a
controlling Person of, or a member of a group which controls, such Person and
does not, directly or indirectly, own two percent (2%) or more of any
outstanding class of securities of such Person, or (ii) invest as a limited
partner in any private equity or venture backed fund other than a fund with a
focus of satellite communication platforms, provided that such investment does
not exceed two percent (2%) ownership of such fund.
(b)    Non-Solicitation. During the Restricted Period, the Restricted Party, on
behalf of the Restricted Party and the other members of the Restricted Party
Group, shall not, and shall cause each of the other members of the Restricted
Party Group not to, directly or indirectly, in any manner (whether on its, his
or her own account, or as an owner, operator, manager, consultant, officer,
director, employee, investor, agent or otherwise), (i) cause, induce, call upon,
solicit, request, advise or encourage any actual or prospective consultant,
licensor, supplier or vendor of the Business or any other Person who has any
business relationship with the Business or any Affiliated Company to terminate,
modify or otherwise curtail or impair any such actual or prospective
relationship with the Business, (ii) cause, induce, call upon, solicit, request,
advise, encourage or provide services to any actual or prospective customer of
the Business or any Affiliated Company with the intent of selling or attempting
to sell any products or services similar to those offered by the Business, (iii)
cause, induce, call upon, solicit, request, advise, recruit, encourage any
Person currently, or formerly within the last twelve (12) months, employed by,
or providing consulting services, to any Affiliated Company (each, an
“Employee”) to leave the employment or engagement of any Affiliated Company,
(iv) hire, employ or otherwise engage, or enter into any business relationship
with, any Employee who has left the employment or engagement of any of the
Affiliates Companies or (v) otherwise in any way interfere with, influence or
alter any Affiliated Company’s relationship with any actual Employee or
consultant or actual or prospective customer, sales representative, broker,
licensor, supplier, vendor or other business relation of the Business or any
Affiliated Company, employed by, engaged with or in a business relationship with
the Company as of the Effective Date or at any time during the Restricted
Party’s employment with any of the Affiliated Companies, including by making any
negative or disparaging statements or communications regarding any Affiliated
Company or any of its respective operations, officers, directors, managers or
investors.
(c)    Confidentiality. The Restricted Party, on behalf of the Restricted Party
and the other members of the Restricted Party Group, shall not, and shall cause
each of the other members of the Restricted Party Group and his or hers and
their respective representatives not to, directly or indirectly, disclose,
reveal, release, divulge or communicate to any Person other than authorized
representatives of the Affiliated Companies or use or otherwise exploit for the
benefit of the Restricted Party or any other Person (other than any of the
Affiliated Companies) any and all information and data in whatever form,
tangible or intangible, whether written or oral, that concerns or relates to in
any way to the Business of the Affiliated Companies, including all confidential
and proprietary information, research, designs, customer lists, details of
customer, vendor or supplier


3



--------------------------------------------------------------------------------





contracts, pricing policies, operational methods, marketing plans or strategies,
customer profiles, materials prepared for customers, financial information,
product development techniques or plans, business acquisition plans, personnel
information and other business affairs relating to the Business (collectively,
the “Confidential Information”); provided, however, that, notwithstanding the
foregoing, it is acknowledged and agreed that the Restricted Party may disclose
Confidential Information to any Governmental Body, but only to the extent
required by applicable Law, provided that in such event the Restricted Party
shall provide as much prior notice as possible of such disclosure to Buyer and
the Company, exercise all commercially reasonable efforts to preserve the
confidentiality of the Confidential Information, including reasonably
cooperating with Buyer and the Company (at Buyer’s sole expense) to obtain an
appropriate order or other reliable assurance that confidential treatment shall
be accorded such information or data by such Governmental Body and shall
disclose only that portion of the Confidential Information which the Restricted
Party is legally required to disclose. Notwithstanding the foregoing, the
confidentiality provisions of this Section 3(c) shall not apply to any
Confidential Information which has been, is, or will be generally available to
the public other than as a result of a disclosure in violation of this
Agreement, of the Purchase Agreement or of any other Non-Competition and
Non-Solicitation Agreement entered into by the other Restricted Parties in
connection with the Closing.
4.    Rights and Remedies Upon Breach.
(a)    Equitable Remedies. The Parties hereby agree that, in the event of breach
of this Agreement by any member of the Restricted Party Group (including the
Restricted Party), including any of the provisions of Section 3 (collectively,
the “Restrictive Covenants”), damages would be difficult, if not impossible, to
ascertain, that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to and without limiting any other remedy or right it may have, each of
Buyer and the Company shall be entitled to an injunction or other equitable
relief in any court of competent jurisdiction, without any necessity of proving
damages or any requirement for the posting of a bond or other security,
enjoining any such breach, and enforcing specifically the terms and provisions.
The Restricted Party on behalf of the Restricted Party and the other members of
the Restricted Party Group, hereby waives any and all defenses any member of the
Restricted Party Group may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
The Restricted Period under Sections 3(a) and 3(b) shall be extended by the
number of days in which the member of the Restricted Party Group is in violation
or breach of this Agreement. The covenants in this Agreement are independent,
and the existence of any claim or cause of action of any member of the
Restricted Party Group against Buyer or the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement of
this Agreement by Buyer and the Company.
(b)    Accounting. Buyer and the Company shall be entitled to seek to require
the Restricted Party to account for and pay over to Buyer and the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by any member of the Restricted Party Group as the result of any
transactions, events, circumstances or occurrences constituting a violation or
breach of or failure to perform obligations under this Agreement by any member
of the Restricted Party Group, including any of the Restrictive Covenants.


4



--------------------------------------------------------------------------------





(c)    Remedies Cumulative. All rights and remedies of Buyer and the Company
under this Agreement shall be cumulative and in addition to, and not in lieu of,
any other rights and remedies available to Buyer and the Company under Law or in
equity.
5.    Other Obligations. The terms of this Agreement supplement and do not
replace any other agreements to which any member of the Restricted Party Group
may be a party or other obligations any member of the Restricted Party Group may
have under laws regarding confidentiality, non-disclosure, assignment of
inventions, or the protection of intellectual property, including any employment
agreement, consulting agreement or offer letter between any member of the
Restricted Party Group and any of the Affiliated Companies or any agreement
between any member of the Restricted Party Group and any of the Affiliated
Companies.
6.    Warranty and Freedom to Contract. The Restricted Party represents and
warrants to Buyer and the Company that (a) none of the Restricted Party or any
other member of the Restricted Party Group is under legal disability and (b)
there are no restrictions, agreements or understandings, oral or written, to
which the Restricted Party or any other member of the Restricted Party Group is
a party or by which the Restricted Party or any other member of the Restricted
Party Group is bound, in either case, that prevents or makes unlawful the
Restricted Party’s execution and delivery of this Agreement or performance of
the terms and conditions of this Agreement to their fullest extent.
7.    Terms of this Agreement; Right to Separate Counsel. The Restricted Party
represents and warrants to Buyer and the Company that (a) the Restricted Party
has carefully read all of the terms and conditions hereof and agrees they are
necessary for the reasonable and proper protection of Buyer’s investment in the
Business and the Business, (b) Buyer was materially induced to enter into the
Purchase Agreement by the Restricted Party’s representation that the Restricted
Party will abide by and be bound by each of the covenants and restraints
contained herein, and (c) each and every covenant, restraint, limitation or
other provision in this Agreement is reasonable in all respects, including the
time period, geographic scope, subject matters and legal remedies of Buyer and
the Company pertaining thereto. Without limiting the foregoing, the Restricted
Party represents and warrants that the duration, breadth and geographic scope of
the Restrictive Covenants are reasonable and necessary in order to protect the
value of the Business acquired by Buyer. In light of the foregoing, the
Restricted Party acknowledges and agrees that (i) this Agreement, including the
Restrictive Covenants, does not impose any undue hardship or unreasonable
limitation on any of the members of the Restricted Party Group, (ii) this
Agreement is no broader than reasonably necessary to afford Affiliated Companies
with their legitimate desired protection and (iii) the potential harm to the
Affiliated Companies of the non-enforcement of the Restrictive Covenants
outweighs any potential harm to the members of the Restricted Party Group of
their enforcement by injunction or otherwise. The Restricted Party acknowledges
that the Restricted Party has been advised by Buyer and the Company that the
Restricted Party is entitled to have this Agreement reviewed by counsel of the
Restricted Party’s choice, and has done so.
8.    Consideration. This Agreement is executed in connection with, and as a
condition of, the Purchase Agreement and the consummation of the transactions
contemplated thereby. The Restricted Party acknowledges and agrees that the
Affiliated Companies have a legitimate business interest in the protection of
the Business, including the goodwill associated with the Restricted Party’s
specialized expertise and detailed knowledge of the nature and integral
operations of the


5



--------------------------------------------------------------------------------





Business and other confidential information relating thereto, and, as such, the
Restricted Party acknowledges receipt of adequate consideration to execute and
be bound by this Agreement for the benefit of the Affiliated Companies. The
Restricted Party further acknowledges that as an equity owner of the Company,
the Restricted Party will derive good and valuable consideration upon the
Closing. Based upon the foregoing, the Restricted Party further acknowledges and
agrees that the consideration provided herein and in the Purchase Agreement is
full and adequate consideration for the Restrictive Covenants.
9.    Responsibility for Restricted Party Group. The Restricted Party shall be
responsible for any violations of the provisions hereof by any member of the
Restricted Party Group.
10.    Miscellaneous.
(a)    Severability.
(i)    Any term or provision of this Agreement that is invalid, illegal or
unenforceable in any situation in any jurisdiction shall not affect the
validity, legality or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. Upon a determination that any
provision of this Agreement is invalid, illegal, or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transaction contemplated hereby is
consummated as originally contemplated to the greatest extent possible.
(ii)    Subject to Section 10(a)(i), if the final judgment of a court of
competent jurisdiction declares that any of the Restrictive Covenants, or any
part thereof, is invalid, illegal or unenforceable, (A) the court making the
determination of invalidity, illegality or unenforceability shall have the power
to reduce or modify the scope, duration or area of the Restrictive Covenant, as
the case may be, to delete specific words or phrases, or to replace any invalid,
illegal or unenforceable Restrictive Covenant with a Restrictive Covenant that
is valid, legal and enforceable and that comes closer to expressing the
intention of the invalid, illegal or unenforceable term or provision, and such
Restrictive Covenant shall be enforceable as so reduced or modified after the
expiration of the time within which the judgment may be appealed and shall then
be incorporated herein by reference and treated as the covenant that has been
agreed to by the Parties, and (B) it is the intention of the Parties that such
determination not bar, or in any way affect, Buyer’s or the Company’s right to
relief provided above in any court of any other jurisdiction, as to breaches of
such covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants. In the event of litigation involving any
of the Restrictive Covenants, the non-prevailing party shall reimburse the
prevailing party for all costs and expenses, including reasonable attorneys’
fees and expenses, incurred in connection with any such litigation, including
any appeal therefrom. The existence of any claim or cause of action by any
member of the Restricted Party Group against any Affiliated Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Buyer or the Company of the Restrictive Covenants, which
Restrictive Covenants shall be enforceable notwithstanding the existence of any
breach by Buyer or the


6



--------------------------------------------------------------------------------





Company. Notwithstanding the foregoing, no member of the Restricted Party Group
shall be prohibited from pursuing such claims or causes of action against Buyer
or the Company.
(b)    Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. The Restricted Party may not assign either this Agreement or any of his
or her rights, interests, or obligations hereunder. Buyer, the Company or any of
the other Affiliated Companies may not assign this Agreement or any of its
respective rights, interests, or obligations hereunder without the prior written
approval of the Restricted Party; provided, however, that Buyer, the Company or
such other Affiliated Company may (i) assign any or all of its rights and
interests hereunder to one or more of its Affiliates and designate one or more
of its Affiliates to perform its obligations hereunder (in any or all of which
cases Buyer, the Company or such other Affiliated Company nonetheless shall
remain responsible for the performance of all of its obligations hereunder),
(ii) assign its rights under this Agreement for collateral security purposes to
any lenders (including any Financing Sources) providing financing to the Buyer
or any of the Affiliated Companies (including the Financing) or (iii) assign its
rights under this Agreement to any Person that acquires Buyer, the Company or
such other Affiliated Company or any of their respective assets.
(c)    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) when sent by electronic mail or facsimile, receipt
confirmed, on the date of transmission to such recipient, (iii) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid), or (iv) four (4) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:
 
If to the Restricted Party:
3044 North Commerce Parkway
Miramar, FL 33025
Attention: Abel Avellan
Facsimile: (786) 425-0679
Email: aavellan@emc-corp.net
 
Copy to:
Akerman LLP
777 South Flagler Drive, Suite 1100
West Tower
West Palm Beach, FL 33401
Attention: Eric A. Gordon
Fascimile: 561.659.6313
Email: eric.gordon@akerman.com
 
If to Buyer or the Company:
Global Eagle Entertainment Inc.
4553 Glencoe Avenue, Suite 300
Marina Del Ray, CA 90292
Attention: Stephen Ballas, Esq.
Email: Stephen.Ballas@geemedia.com



7



--------------------------------------------------------------------------------





 
Copy to:
Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Attention: Joel L. Rubinstein, Esq.
Email: jrubinstein@winston.com
Fax: (212) 294-5336

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
(d)    Governing Law; Waiver of Jury Trial; Exclusive Venue.
(i)    This Agreement and any claim, controversy or dispute arising out of or
related to this Agreement, any of the transactions contemplated hereby, the
relationship of the Parties, and/or the interpretation and enforcement of the
rights and duties of the Parties, whether arising in contract, tort, equity or
otherwise, shall be governed by and construed in accordance with the domestic
Laws of the State of Delaware (including in respect of the statute of
limitations or other limitations period applicable to any such claim,
controversy or dispute), without giving effect to any choice or conflict of Law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.
(ii)    EACH OF THE PARTIES WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS
AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH
PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE
PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
(iii)    THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT
EXCLUSIVELY IN A FEDERAL DISTRICT COURT LOCATED IN THE DISTRICT OF DELAWARE OR
THE DELAWARE CHANCERY COURT IN NEW CASTLE COUNTY, DELAWARE (COLLECTIVELY THE
“DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM. EACH PARTY HEREBY


8



--------------------------------------------------------------------------------





IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON
THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED
COURTS HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE. EACH OF
THE PARTIES ALSO AGREES THAT DELIVERY OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT TO A PARTY HEREOF IN COMPLIANCE WITH SECTION 10(c) OF THIS AGREEMENT
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A
DESIGNATED COURT WITH RESPECT TO ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED
TO JURISDICTION AS SET FORTH ABOVE.
(e)    Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
(f)    Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
(g)    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
(h)    Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.
(i)    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any Law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” shall mean including without
limitation.
(j)    No Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.
[Remainder of Page Intentionally Left Blank]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


 
BUYER: 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
By:    /s/ David M. Davis             
Name: David M. Davis
Title: Chief Executive Officer





Signature Page to Non-Competition and Non-Solicitation Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


 
COMPANY:
 
EMC INTERMEDIATE, LLC 
 
By:    /s/ Abel Avellan                
Name: Abel Avellan Title: Founder and CEO



11



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.






RESTRICTED PARTY: 
 
By:    /s/ Abel Avellan             
Name: Abel Avellan





12

